DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 25 April 2022.

Claims 4 and 14 are currently amended and claims 1-3, 5-13 and 15-20 are as originally presented.  In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The Examiner finds the Applicant’s arguments to be persuasive and has determined that the amended claims overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed as noted above, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


With regard to claim 1 claiming A method for transforming hair, comprising: acquiring a first sample image and a second sample image, wherein the second sample image and the first sample image comprise a same character with different hairstyles; determining a first color guide map based on the first sample image and the second sample image, wherein a hair generating area in the first color guide map is the same as a second hair segmenting area of the second sample image, and a color of the hair generating area is acquired based on pixels representing hair in a first hair segmenting area of the first sample image; acquiring a first image processing model by training with the first sample image and the first color guide map as training data and the second sample image as supervision information; and transforming, based on the first image processing model, hair in an image selected by a use are in total, a unique combination of features and are non-obvious over the art of record.

Claim 11, claiming an electronic device, is of the same scope and features as claim 1 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613